NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                       Fed. R. App. P. 32.1


              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                      Argued December 15, 2009
                                       Decided January 7, 2010

                                                   Before

                             TERENCE T. EVANS, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge    
No. 09‐1203

UNITED STATES OF AMERICA,                                   Appeal from the United States District
     Plaintiff‐Appellee,                                    Court for the Southern District of Illinois.

        v.                                                  No. 3:08CR30002‐001‐JPG

DEREK DIXON, JR.,                                           J. Phil Gilbert,
     Defendant‐Appellant.                                   Judge.

                                                  O R D E R

        Derek Dixon, Jr., was charged with conspiracy to possess and distribute crack cocaine
and two separate counts for individual sales of crack.  See 21 U.S.C. §§ 841(a)(1) and 846.  He
pled guilty to the substantive counts, and the government dismissed the conspiracy count.  The
two sales totaled just 9.4 grams, but for purposes of the Sentencing Guidelines, the district court
found that Dixon was responsible for more than 100 grams of crack and sentenced him to a
total of 70 months in prison.  On appeal Dixon argues that drug transactions other than those
in the two counts of conviction should not have been included in the quantity calculation.  We
affirm.

        The government initially charged Dixon for conspiring with Mervyn Butler to distribute
crack in Mt. Vernon, Illinois, between January 2005 and March 2007.  Dixon allegedly delivered
crack  to  dealers  on  behalf  of  Butler,  the  ringleader.    The  government  later  added  the  two
distribution counts based on sales that Dixon made to Craig Brantley in September 2006.  As
No. 09‐1203                                                                                       Page 2

part of the investigation, the police had carried out a search of Dixon’s residence, which linked
Dixon to larger‐scale drug distribution and to Butler in particular.  The officers found drug
packaging material for both crack cocaine and marijuana, scales, and cooking equipment with
residue that tested positive for cocaine, suitable for cooking powder cocaine into crack.  The
cocaine cooking equipment in Dixon’s kitchen had Butler’s fingerprint on it.

        After  Dixon  pled  guilty  to  the  distribution  counts,  the  probation  officer  prepared  a
presentence report recommending a drug quantity that included additional sales by Dixon to
Brantley, as well as deliveries that Dixon had made to others on behalf of Butler.  The probation
officer’s recommendation was based on proffers from Brantley and five other dealers.  Brantley
told investigators that on at least seven other occasions “during the time frame of the charged
offenses,” he purchased “eight balls” of crack from Dixon totaling 24.5 grams, but he did not
explicitly  link  those  transactions  to  Butler.    The  five  other  dealers,  however,  did  make  the
connection between Dixon and Butler.  Two of the five did not specify the quantity of crack
they received from Dixon, but they did describe him as a close associate of Butler, and both told
agents  that  Dixon  was  Butler’s  “right  hand  man.”    One  of  them  detailed  how  Butler  used
Dixon’s residence to store drugs and cook powder cocaine into crack.  On numerous occasions,
the dealer added, either Butler or Dixon met him there when he went to pick up crack.  The
other three dealers who made proffers to the government were specific about the amounts of
crack they received, and each of them said that drugs they ordered from Butler occasionally
were delivered by Dixon until his arrest in late 2006.  One of those dealers estimated that the
deliveries Dixon had made to him alone on four occasions between June 2005 and March 2006
totaled more than 70 grams.  In the presentence report, the probation officer also listed the
drugs,  paraphernalia,  ammunition,  and  large  amounts  of  hidden  currency  found  during  a
search of Dixon’s residence.
 
        The probation officer concluded that 137 grams of crack could be attributed to Dixon
for his deliveries to Brantley and the three dealers who placed orders with Butler.  Because the
crack totaled between 50 and 150 grams, the probation officer proposed a base offense level of
30.  See U.S.S.G. § 2D1.1.  After applying a recommended three‐level reduction for acceptance
of  responsibility,  see  U.S.S.G.  §  3E1.1,  the  probation  officer  determined  that  Dixon’s  total
offense level of 27 combined with his category I criminal history would yield a guidelines range
of 70 to 87 months in prison.
        Dixon objected to counting any crack beyond the 9.4 grams involved in the counts of
conviction; the remaining transactions, he insisted, lacked sufficient similarity and temporal
proximity  to  qualify  as  relevant  conduct  under  U.S.S.G.  §  1B1.3(a)(2).    In  response,  the
government argued that the information in the presentence report evidenced a common scheme
or plan because every crack distribution attributed to Dixon had occurred in the same town
during the same time frame as the charged conspiracy.  The government contended that this
was sufficient to allow the district court to infer that Dixon’s drug activities were closely linked
No. 09‐1203                                                                                        Page 3

to  Butler.    The  district  court  credited  the  dealers’  proffers,  adopted  the  probation  officer’s
proposed  factual  findings  and  guidelines  calculations,  and  agreed  with  the  prosecutor’s
assessment that Dixon’s distributions were connected by a common scheme or plan.  The court
then sentenced Dixon at the bottom of the guidelines range to 70 months in prison.  This appeal
followed.

        On appeal Dixon concedes that all of the crack he delivered to Brantley – even the 24.5
grams in uncharged transactions – as properly included as relevant conduct.  He maintains that
his deliveries to other dealers should have been excluded because the transactions were too
remote and too dissimilar to the charged deliveries.  In the alternative, Dixon contends that the
district court did not sufficiently explain its quantity finding so that, at a minimum, a remand
is  required  for  further  explanation.    We  review  the  district  court’s  relevant  conduct
determination for clear error.  United States v. Jones, 209 F.3d 991, 994‐95 (7th Cir. 2000).
        Dixon argues first that his deliveries for Butler were not sufficiently similar or close
enough in time to his September 2006 sales to Brantley to be considered relevant conduct.
According  to  Dixon,  Brantley  never  connected  him  to  Butler,  and  his  deals  with  Brantley
involved smaller amounts taken from his “personal stash.”  Drawing on the most‐favorable
estimates  gleaned  from  the  rough  timeline  provided  by  the  dealers,  Dixon  argues  that  a
sufficient temporal connection was also lacking.  He points out that at least one of his deliveries
of 14 grams could have occurred as early as 2003, and his other deliveries could have taken
place up to a year before his offenses of conviction.

         When  a  defendant  is  convicted  of  selling  drugs,  the  sentencing  court  may  count  as
relevant conduct other drug transactions that did not result in conviction if the government
proves  by  a  preponderance  that  the  other  transactions  were  part  of  the  “same  course  of
conduct”  or  “common  scheme  or  plan.”    See  U.S.S.G.  §  1B1.3(a)(2);  United  States  v.  Acosta,
85 F.3d 275, 279 (7th Cir. 1996).  Transactions beyond the offense of conviction must be related
by  at  least  one  commonality,  such  as  accomplices,  purpose,  or  modus  operandi,  U.S.S.G.
§ 1B1.3(a)(2) cmt. n.9, or a showing that there is sufficient “similarity, regularity, and temporal
proximity.”  Acosta, 85 F.3d at 281.  Not every instance of drug‐related activity qualifies as
relevant conduct, United States v. Ortiz, 431 F.3d 1035, 1041 (7th Cir. 2000), but minor differences
in  the  defendant’s  drug  activities  do  not  prevent  the  sentencing  court  from  counting  that
conduct when calculating the drug quantity, e.g., United States v. Singleton, 548 F.3d 589, 592
(7th Cir. 2008); United States v. White, 519 F.3d 342, 348‐49 (7th Cir. 2008).

        Evidence that a period of several months passed between transactions may be enough
to break the temporal link in cases where there is little else to connect the deals, see United States
v. McGowan, 478 F.3d 800, 802‐03 (7th Cir. 2007); United States v. Bacallao, 149 F.3d 717, 721 (7th
Cir.  1998),  but  even  a  period  of  years  is  not  dispositive  when  the  drug  transactions  are
significantly similar, see United States v. Delatorre, 406 F.3d 863, 866‐67 (7th Cir. 2005).  This is
No. 09‐1203                                                                                     Page 4

particularly the case when the sentencing court finds that the offense of conviction was just the
latest in a series of deals.  See United States v. Stephenson, 557 F.3d 449, 457 (7th Cir. 2009); United
States v. Wilson, 502 F.3d 718, 723 (7th Cir. 2007).

        Here, the district court’s relevant conduct determination was not clearly erroneous.  The
district court correctly concluded that the proffers connected the counts of conviction to a larger
ongoing drug‐distribution operation that Butler and Dixon orchestrated in the Mt. Vernon area.
Brantley did not need to connect Dixon to Butler specifically in his proffer, and there is no
record evidence that Dixon’s sales to Brantley came from a “personal stash” separate from the
large volume of business he did with Butler.  Dixon’s drug activities all took place in the same
city, involved the same drug, and followed a similar modus operandi.  Dixon was operating from
his residence, where Butler was also involved in cooking powder cocaine into crack.  There was
a sufficient basis for the district court to find that these commonalities connected Dixon’s two
charged individual sales to his deliveries as part of a larger common scheme or plan.

        We also are not persuaded by Dixon’s arguments that the temporal connection was not
sufficient.  The question of relevant time frame is complicated by the fact that the proffers
provided only rough timelines for the uncharged transactions.  Based on the estimates most
favorable to the government’s position, the other deliveries Dixon made for Butler could have
taken place between 2005 and 2006.  Even if the district court had included just the 70 grams
Dixon  delivered  to  one  dealer  on  Butler’s  behalf  between  June  2005  and  March  2006,  this
amount added to the 33.9 grams he sold to Brantley put Dixon well within the final range of
50 to 150 grams that the district court used under U.S.S.G. § 2D1.1.  The temporal link alone
would not be enough to link the charged sales to the larger scheme, but there was much more
in this case, as explained above.  The district court did not err in finding that Dixon’s relevant
conduct included distribution of more than 50 grams of crack cocaine.

        The  district  court  also  provided  an  adequate  explanation  for  its  relevant  conduct
findings.    The  district  court  adopted  the  findings  in  Dixon’s  presentence  report,  and  the
transcript from the sentencing hearing reflects the court’s agreement with the prosecutor that
Dixon’s deliveries for Butler were part of a larger drug operation encompassing his sales to
Brantley.  The district judge was familiar with Butler, the other drug dealers’ operations, and
the relationships among them after having presided over several related cases.  The judge was
entitled to draw on that knowledge in evaluating Dixon’s culpability and the other dealers’
proffers regarding Dixon.  Nothing more was required to understand the basis for the quantity
calculation.  See Bacallao, 149 F.3d at 720.  There is no need for a remand for further explanation.

        Accordingly, we AFFIRM the judgment of the district court.